

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL “[*],” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
 
[logo.jpg]
Exhibit 10.109
HOKU CHANGE ORDER 4.0
September 18, 2009


JH KELLY LLC
831 3rd Avenue
Longview, WA 98632
Attn:  Mason Evans, President


Dear Mason:


Pursuant to Article 8.1 of the Cost Plus Incentive Construction Contract dated
August 8, 2007, by and between Hoku Materials, Inc. (“Owner”) and JH Kelly LLC
(“Contractor”), as modified by Change Order No. 1 dated October 3, 2007 (“Change
Order No. 1”), Change Order No. 2 dated April 7, 2008 (“Change Order No. 2”) and
Change Order No. 3 dated March 27, 2009 (“Change Order No. 3”, and collectively
with Change Order No. 1, Change Order No. 2 and the Cost Plus Incentive
Contract, the “Contract”) Owner and Contractor hereby agree to the following
Change (as defined in the Contract).  Capitalized terms not otherwise defined in
this Change are defined in the Contract.
 
 
1.
The parties hereto hereby acknowledge that Owner has not fulfilled its payment
obligations under the Contract, including those contemplated by Change Order No.
3, and that, as a result, Contractor has been prevented from performing its
Contract Statement of Work and reaching applicable Completion
Dates.  Additionally, Owner officially directed Contractor to substantially
curtail the Work effective July 10, 2009, pursuant to Section 10.5 of the
Contract.

 
 
2.
The parties hereto hereby acknowledge that Owner has an amount equal to
$11,544,495.51 past due and owing to Contractor under the Contract, including
$9,928,485.98 in outstanding invoices and $1,616,009.53 in retainage.

 
 
3.
The Project Schedule described in Exhibit B to the Contract (including the
Schedule Incentive Completion Dates as amended and restated in Change Order No.
3) is hereby modified as follows to account for curtailment of the Work
described in paragraph 1 above:

 
 
A.
The “Preliminary Reactor Installation” is scheduled for completion on or before
December 24, 2009.

 
B.
The “Partial Commercial Operation” is scheduled to be accomplished on or before
March 25, 2010.

 
 
C.
“Full Commercial Operation” is scheduled to be accomplished on or before
December 24, 2010.

 
 
D.
The foregoing Project Schedule dates are based on an assumed resumption of the
Work commencing on October 1, 2009, and the funding and performance of the work
contemplated in paragraph #5 below.  If resumption of Work is delayed past
October 1, 2009 or if paragraph 4 and 6 obligations are delayed or unfulfilled
by Owner, each such date set forth above shall be delayed day-for-day with such
delay, provided however, that the day-for-day extension shall not apply to the
above subsection (A) Preliminary Reactor Installation deadline unless the above
stated obligations are not fulfilled by October 15, 2009.

 
One Hoku Way · Pocatello, Idaho 83204 · Tel 808-682-7800 · Fax 808-440-0357 ·
www.hokumaterials.com SaltLake-500175.1 0038360-00002
 

--------------------------------------------------------------------------------


 
[logo1.jpg]
Mason Evans
JH Kelly LLC
September 18, 2009
Page 2 of 3

 
 
4.
Contractor agrees to resume the Work within five (5) business days of receiving
(a) written instructions from Owner to resume the Work; (b) full disclosure  to
Contractor regarding Owner’s new funding sources and partner; and (c) payment
from the Owner in the amount of not less than $5,000,000.  Payment of all Work
upon resumption shall be in accordance with the terms of the existing Contract.

 
 
5.
Prior to the resumption of the Work, or termination of the Contract, Owner
agrees to pay Contractor’s invoices as generated for payment for new expenses
incurred, and to be incurred, and new Work performed, and to be performed, as
specified in Exhibit A hereto.  Owner further acknowledges and agrees that in
the event the Work is not resumed as contemplated in paragraphs 4 and 6 herein,
Contractor will incur further demobilization expense, the costs of which will be
borne by Owner and paid through the monthly payments provided for in this
paragraph 5.

 
 
6.
Owner agrees to pay Contractor the sum of $6,544,495.51 on or before January 14,
2010. In consideration thereof, Contractor hereby agrees to forbear from
foreclosing on its lien recorded on July 30, 2009 until January 15, 2010, with
respect to all sums due and payable under the Contract, and to refrain from
recording any new liens, and to waive any interest, recording and title fees,
and legal expenses to which Contractor believes it may be entitled in connection
with amounts past due under the Contract.  Such agreement, however, shall be
revocable in the event Owner fails to make the payments and fulfill the
commitments summarized in Section 4 above on or before December 1, 2009.

 
Except for the Modifications specifically set forth above, this Change order No.
4 does not amend the Contract, and all such terms and conditions shall remain in
full force and effect.  Please sign below to acknowledge your agreement with
this Change.


Sincerely yours,


HOKU MATERIALS, INC.


/s/ Scott B. Paul


Scott B. Paul, COO


Acknowledged and agreed as of this 18th day of September, 2009.


JH KELLY LLC
     
By:
/s/ Mark Fleischauer
   
Name:
Mark Fleischauer
   
Title:
Vice President



Cc:  Mark Fleischauer, JH Kelly LLC, 2311 East First Street, Vancouver, WA 98661
 

--------------------------------------------------------------------------------


 
[logo1.jpg]
Mason Evans
JH Kelly LLC
September 18, 2009
Page 3 of 3


Exhibit A


[*]
 

--------------------------------------------------------------------------------



